                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SHAWN A. MCGUIRE,

                   Petitioner,                            4:18CV3102

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BRAD HANSEN, Warden;

                   Respondent.

        This matter is before the court on Petitioner’s Motion for Leave to File and
Submit an Exhibit. (Filing No. 10.) Petitioner’s motion attaches a copy of an order
of the District Court of Douglas County, Nebraska dated February 19, 2019,
overruling Petitioner’s motion for postconviction DNA testing. (Id. at CM/ECF pp.
4–7.) Petitioner seeks to have the Douglas County District Court order included in
the record of this case. Upon consideration, the court will grant Petitioner’s motion
and will consider the state court order attached to Petitioner’s motion to the extent
it is relevant to his habeas claims. Accordingly,

      IT IS ORDERED that Petitioner’s Motion for Leave to File and Submit an
Exhibit (filing no. 10) is granted as set forth in this Memorandum and Order.

      Dated this 8th day of March, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
